Citation Nr: 0300462	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  01-04 572A	)	DATE
	)
	)


THE ISSUE

Whether a July 1990 Board of Veterans' Appeals (Board) 
decision denying service connection for a back disability 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979.

In a July 18, 1990 decision, the Board denied service 
connection for a back disability.  In May 2001, the moving 
party filed a Motion for Reconsideration and Revision of 
the July 1990 decision, and the Motion for Reconsideration 
was denied in July 2001.

With respect to the motion for CUE, the veteran's 
representative was thereafter given an opportunity to 
provide a relevant response, including an opportunity to 
review the claims file, and she apparently chose not to do 
so.

Finally, the Board notes while it has considered the 
possible application of the recently enacted Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2002) (VCAA), the case of Livesay v. Principi, 15 
Vet. App. 165 (2001) held that the VCAA did not apply to 
motions for CUE.  In addition, the recent case of Cook v. 
Principi, No. 00-7171 (Fed. Cir. December 20, 2002) held 
that to the extent that it created an additional exception 
to the rule of finality applicable to regional office (RO) 
decisions, Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
was overruled, and that a failure of the Secretary to 
assist a veteran under applicable law and regulations 
cannot constitute CUE.  Consequently, the Board finds that 
further development is not warranted in this matter under 
the VCAA or on any other basis.  


FINDING OF FACT

The moving party failed to adequately set forth the 
alleged CUE, or errors, of fact or law in the July 1990 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.






CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice 
to refiling.  38 C.F.R. §§ 20.1403, 20.1404(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates 
to what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error 
is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, 
that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in 
a prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of 
a Board decision on the grounds of clear 
and unmistakable error, there must have 
been an error in the Board's adjudication 
of the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not absolutely 
clear that a different result would have 
ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute 
or regulation where, subsequent to the 
Board decision challenged, there has been a 
change in the interpretation of the statute 
or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The rules further require:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the 
legal or factual basis for such 
allegations, and why the result would have 
been manifestly different but for the 
alleged error.  Non-specific allegations of 
failure to follow regulations or failure to 
give due process, or any other general, 
non-specific allegations of error, are 
insufficient to satisfy the requirement of 
the previous sentence.  Motions which fail 
to comply with the requirements set forth 
in this paragraph shall be dismissed 
without prejudice to filing under this 
subpart.  (38 C.F.R. § 20.1404(b)).

The Board is also permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years 
of prior United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") 
decisions regarding CUE, such as Fugo v. Brown, 6 Vet. 
App. 40 (1993).

In the July 1990 decision, the Board found that while the 
veteran had complaints of back pain on numerous occasions 
during service, no significant injury was noted, and the 
records reflect that his last complaint of back pain was 
one year prior to discharge.  The Board further noted that 
treatment records subsequent to discharge did not reflect 
additional treatment for back complaints until 1882, at 
which time the veteran was involved in an automobile 
accident.  In view of the foregoing, the Board concluded 
that service connection for a back disability was not 
warranted.

In the May 2001 motion for CUE, the moving party asserts 
error in the Board's findings as to the extent of back 
disability shown in service, and the VA's failure to 
comply with its duty to assist the veteran, including the 
failure to obtain pertinent medical records and to afford 
the veteran with appropriate medical examination.  

The Board has carefully reviewed the contentions of the 
moving party's representative, and finds that the CUE 
motion of May 2001 contains no more than general 
assertions of CUE with respect to the Board decision of 
July 1990.

In addition, to the extent that the moving party's 
representative maintains that the Board failed to obtain 
certain service, VA, and/or private medical records, or to 
provide appropriate VA medical examination, the 
Secretary's failure to fulfill the duty to assist has been 
specifically precluded as a basis for CUE in Rule 
1403(d)(2), and as was noted previously, the recent case 
of Cook v. Principi, supra, held that to the extent that 
it created an additional exception to the rule of finality 
applicable to RO decisions, Hayre v. West, supra, was 
overruled, and that a failure of the Secretary to assist a 
veteran under applicable law and regulations cannot 
constitute CUE.  Similarly, with respect to the assertion 
that the Board failed to consider the cumulative weight of 
the evidence, the Board must point out that disagreement 
as to how the facts were weighed or evaluated has also 
been specifically precluded as a basis for CUE under Rule 
1403(d)(3).

The moving party and his representative point to no 
specific evidence that undebatably demonstrated the 
veteran's entitlement to service connection for a back 
disability.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure 
to follow regulations or the failure to give due process, 
or any other general non-specific allegations of error, 
are insufficient to satisfy this requirement under Rule 
1404(b). 
While this decision does not preclude the veteran from 
submitting more specific allegations of CUE, it is 
suggested that he should carefully consult with his 
representative before refiling his motion, so as to obtain 
a better grasp of what does and does not constitute CUE.  
As was noted above, merely asserting more details and then 
generally asking the Board to go over the record again is 
not sufficient.  







ORDER

The motion is dismissed without prejudice to refiling.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 
1988" as a condition for an attorney-at-law or a VA 
accredited agent to charge you a fee for representing 
you.


 



